NOTE: This order is n0np1'eceden1;ial.
United States Court of AppeaIs
for the FederaI Circuit
TECHNOLOGY PATENTS LLC,
Plaintiff-Appellant, '
V.
T-MOBILE (UK) LTD., T-MOBILE AUSTRIA GMBH,
T-MOBILE CZECH REPUBLIC A.S., T-MOBILE
DEUTSCHLAND GMBH, T-MOBILE HUNGARY CO.
LTD., T-MOBILE NETHERLANDS B.V., AND
T-MOBILE SLOVENSKO A.S., l
Defendcznts-Appellees, °
AND
ADVANCED INFO SERVICE PLC, ALSO KNOWN
AS AIS, BELL MOBILITY INC., CSL NEW WORLD
MOBILITY LIMITED, CHINA MOBILE PEOPLES
TELEPHONE COMPANY LIMITED, NOW KNOWN
AS CHINA MOBILE HONG KONG COMPANY
LIMITED, KT FREETEL CO. LTD., NOW KNOWN
AS KT CORPORATION, SINGAPORE TELECOM
MOBILE PRIVATE LIMITED, SINGAPORE
TELECOMMUNICATIONS LIMITED, ALSO KNOWN
AS SINGTEL, SINGTEL OPTUS PTY LIMITED,
STARHUB MOBILE PTE LTD., AND TELSTRA
CORPORATION LIMITED,
Defendcmts-Appellees,
AND

TECHNOLOGY PATENTS V. T-MOBILE 2
AMERICA MOVIL, S.A.B. DE C.V., CLARO, S.A.,
AMX ARGENTINA, S.A., AND RADIOMOVIL DIPSA,
S.A. DE C.V., ALSO KNOWN AS TELCEL,
Defendants-Appellees,
AND
BELGACOM MOBILE S.A., ALSO KNOWN AS
PROXIMUS, MOBILKOM AUSTRIA AG, SFR, ALSO
KNOWN AS SOCIETE FRANCAISE DE
RADIOTELEPHONE S.A., SMARTONE MOBILE
COMMUNICATIONS LIMITED, TANGO S.A.,'
VODAFONE CZECH REPUBLIC A.S., VODAFONE
D2 GMBH, ALSO KNOWN AS VODAFONE
GERMANY, VODAFONE ESPANA S.A., VODAFONE
ESSAR LTD., VODAFONE HUNGARY MOBILE
TELECOMMUNICATIONS LTD., VODAFONE
IRELAND LTD., VODAFONE LIBERTEL B.V.,
VODAFONE LIMITED, ALSO KNOW1_\T AS
VODAFONE UK, VODAFONE NETWORK PTY.
LTD., VODAFONE NEW ZEALAND, VODAFONE
OMNITEL N.V., VODAFONE PORTUGAL,
COMUNICACOES PESSOAIS, S.A., VODAFONE
TELEKOMUNIKASYON A.S., ALSO KNOWN AS
VODAFONE TURKEY, AND VODAFONE-PANAFON
I'IELLENIC TELECOMMUNICATIONS COMPANY
S.A., ALSO KNOWN AS VODAFONE-PANAFON S.A.,
Defen,dan,ts-Appellees,
AND
TNL PCS S.A., ALSO KNOWN AS OI,
Defendcmt-Appellee,
AND
BASE N.V.lS.A., E-PLUS MOBILFUNK GMBH & CO.
KG, AND KPN B.V.,
Defendants-Appellees,
AND

3 TECHNOLOGY PATENTS V. T-MOBILE
BERMUDA DIGITAL COMMUNICATIONS LTD.,
Defen,dant-Appellee,
AND
BOUYGUES TELECOM S.A.,
Defendant-Appellee,
AND
CHUNGHWA TELECOM CO. LTD.,
FAR EASTONE TELCOMMUNICATIONS CO. LTD.,
AND TAIWAN MOBILE CO., LTD., `
Defen,dants-Appellees,
AND
CLICKATELL (PTY) LTD.,
Defen.dant~Appellee,
AND (
FRANCE TELECOM ESPANA S.A., ALSO~KNOWN
AS ORANGE SPAIN, FRANCE TELECOM S.A.,
MOBISTAR N.V., ORANGE AUSTRIA
TELECOMMUNICATION GMBH, FORMERLY
KNOWN AS ONE GMBH, ORANGE
COMMUNICATIONS S.A., ALSO KNOWN AS
ORANGE SWITZERLAND, ORANGE FRANCE S.A.,
ORANGE PLC, ALSO KNOWN AS ORANGE U.K.,
ORANGE S.A., ORANGE SLOVENSKO A.S., AND
VOX MOBILE S.A.,
Defendants»Appellees,
AND
H3G S.P.A., ALSO KNOWN AS 3 ITALIA,
HUTCHISON 3G AUSTRlA GMBH, HUTCHISON 3G
UK LIMITED, AND HUTCHISON
TELECOMMUNICATIONS (HONG KONG)
LIMITED,
Defen,dants-Appellees,

TECHNOLOGY PATENTS V. T-MOBILE 4
AND
KDDI CORPORATION,
Defen,dant-Appellee,
AND
PCCW MOBILE HK LIMITED,
Defendant-Appellee,
AND
YAHOO! INC.,
Defendant-Appellee,
AND
KABUSHIKI KAISHA NTT DOCOMO AND
SOFTBANK MOBILE CORP.,
Defen,dants-Appellees,
AND
M3 WIRELESS LTD., `
Defenclant-Appellee,
AND
NETCOM AS, NOW KNOWN AS TELIASONERA
NORGE AS AND TELlA DANMARK AlS,
Defendants-Appellees,
AND
TMN-TELECOMUNICACOES MOVEIS NACIONAIS,
S.A.,
Defendcmt-Appellee,
AND
TELEFONICA GERMANY GMBH & CO. OHG
(FORMERLY KNOWN AS TELEFONICA 02
GERMANY GMBH & CO. OHG), TELEFONICA UK
LIMITED (FORMERLY KNOWN AS TELEFONICA
02 UK LIMITED), TELEFONICA IRELAND
LIMITED (FORMERLY KNOWN AS TELEFONICA

5 TECHNOLOGY PATENTS V. T-MOBILE
02 IRELAND LIMITED), PEGASO PCS, S.A. DE
C.V., TELEFONICA MOVILES ARGENTINA, S.A.,
TELEFONICA MOVILES ESPANA, S.A.U.,
TELEFONICA CZECH REPUBLIC (FORMERLY
KNOWN AS TELEFONICA 02 CZECH REPUBLIC,
A.S.), AND VIVO, S.A.,
Defendants-Appellees,
AND
PANNON GSM TELECOMMUNICATIONS LTD.,
SONOFON A/S, SWISSCOM MOBILE A.G., TDC A/S,
TDC SVVITZERLAND AG, ALSO KNOWN AS
SUNRISE, TELENOR MOBIL A.S., AND TOTAL
ACCESS COMMUNICATION PLC, ALSO KNOWN
AS DTAC, '
Defen,clants-Appellees,
AND
SONAECOM-SERVICOS DE COMUNICACUES, S.A.,
Defendant-Appellee,
AND
TELECOM ITALIA S.PA., TELECOM PERSONAL
S.A., TIM CELULAR S.A., AND TIM
PARTICIPACOES S.A., ALSO KNOWN AS TIM
BRAZIL,
Defendan,ts-Appellees,
AND
TRUE MOVE COMPANY LIMITED,
Defendant-Appellee,
AND
WIND HELLAS TELECOMMUNICATIONS S.A. AND
WIND TELECOMUNICAZIONI SPA,
Defendants-Appellees,
AND

TECHNOLOGY PATENTS V. T-MOBILE 6
AVEA ILETISIM I'IIZMETLERI A.S.,
Defen.dan,t-Appellee,
AND
T-MOBILE USA, INC.,
Defendan,t-Appellee,
AND
AT&T MOBILITY LLC,
Defendan.t-Appellee,
AND
TELE-MOBILE COMPANY, ALSO KNOWN AS
TELUS MOBILITY,
Defendant-Appellee, _
AND
ROGERS WIRELESS PARTNERSHIP,
Defendant-Appellee, ~
AND
MICROSOFT CORPORATION,
Defen,dar,t-Appellee,
AND
PALM, INC.,
Defenciant-Appellee,
AND
CELLCO PARTNERSHIP, DOING BUSINESS AS
VERIZON W'.[RELESS,
Defendant-Appellee,
AND
HELIO, LLC AND SPRINT NEXTEL CORPORATION
Defem:lants-Appellees,
AND

7 TECHNOLOGY PATENTS V. T-MOBILE
LG ELECTRONICS MOBILECOMM U.S.A., INC.,
Defendant-Appellee,
AND
MOTOROLA, INC., NOW KNOVVN AS MOTOROLA
SOLUTIONS, INC.,
Defen,dan,t-Appellee,
AND
IDEA CELLULAR LIMITED,
Defendant-Appellee, 4
AND
DEUTSCHE TELEKOM AG, MOBILEONE LTD.,
ORANGE LIMITED, ORANGE NEDERLAND N.V.,
TURKCELL ILETISIM HIZMETLERI A.S., AND
UPSIDE WIRELESS INC., ALSO KNOWN AS IPIPI,
Defen,dants, _
AND
MOTOROLA MOBILITY, INC.,
Interven0r.
2011-1581
Appea1 from the United States District C0urt for the
Dist1'ict of Mary1and in case n0. 07-CV-3012, Judge Alex-
ander Wi11iams, Jr.
ON MOTION
ORDER

TECHNOLOGY PATENTS V. T-MOBILE 3
Pegas0 PCS, S.A. de C.V., Telfonica Czech Repub1ic,
a.s., Te1ef0nica Germany GmbH & C0. OHG, Te1efonica
Ire1and Limited, Te1ef0nica Movi1es Mgentina S.A.,
Te1efonica Movi1es ESpana S.A.U., Te1efonica UK Lin1-
ited, and Vivo S.A. move to amend the official caption
Upon consideration there0f,
IT ls ORDERED THAT:
The motion is granted The revised official caption is
reflected above
FOR THE COURT
APR 04 2012
lsi J an Horbaly ..
Date J an Horba1y
C1erk
cc: Bryant C. Boren, Jr., Esq. ~
Doris Johnson Hines, Esq. F"_ED
Sharon A. Israe1, Esq. LI.S.COURT 0F APPEALS FOR
MattheW J_ M00re, ESq_ THEFEDERALClRCUlT
fan N. Feinberg, Esq. APR 04 2012
R0derick R. McKelvie, Esq.
L0uis M. So1omon, Esq. ~|AN H%B§AW
Kevin P. Anderson, Esq. cL
Brian Wm. Higgins, Esq.
Stefani E. Shanberg, Esq.
Stuart J. Sinder, Esq.
Jan1es W. Dabney, Esq.
Stephen B. Kinnaird, Esq.
Brian M. Koide, Esq.
Wil1iam H. Burgess, Esq.
Deanne E. Maynard, Esq.
Michae1 J. McKeon, Esq.
R0bert C. Bertin, Esq.
George F. Pappas, Esq.
Jonathan E. Retsky, Esq.

9
S
TECHNOLOGY PATENTS V T MOBILE
Stephen S. Madsen, Esq.
Kevin Walsh, Esq.
Russel1 E. Levine, Esq.
Michae1 M. Markn1an, ESq
Robert C. Nissen, Esq.
EdWard Han, Esq.
Brian C. Riope11e, Esq.
Ra1nsey M. Al-Sa1a1n, Esq.
David L. Leichtman, Esq.
Andrew R. Somn1er, Esq.
Joseph A. Rhoa, Esq.
Maximi1ian A. Grant, Esq.
Jay F. Utley, Esq.
Adam Gahtan, Esq.
AdaIn R. Alper, Esq.
Scott R. MattheWs, Esq.
Steven J ay Young, Esq.
Victor Siber, Esq.
Steven R. Se1sberg, Esq.